I subscribe to the decree rendered in this case, but do not concur in the statement in the majority opinion that it is apparent that this ordinance has no application whatever to the delivery of gasoline or other inflammable or explosive substances in unbroken packages — or closed containers. If the ordinance means what it says, it makes it unlawful to distribute or deliver
gasoline, benzine, naphtha, or like inflammable or explosive substances, in the corporate limits of the city of Shreveport, from any tank wagon, truck or vehicle, carrying in excess of five gallons (whether in one or more containers), except through metal-lined hose extending from the container on such vehicle into the filler pipe of an underground tank installed and maintained under permit from the city. It is true that gasoline or kerosene, when *Page 234 
delivered in closed cans from a wagon or truck, is never delivered through a hose; but the ordinance does not say merely that it shall be unlawful to deliver such inflammables through any kind of hose except a metal-lined hose, or into any other kind of tank than an underground tank installed and maintained under permit from the city. It seems to me that the very purpose of the language, which makes it unlawful "to distribute or deliver," not only from a tank wagon, but also from a "truck or wagon, carrying in excess of five gallons (whether in one or more containers)," was to forbid any and every method of distributing or delivering inflammables by means of a vehicle carrying more than five gallons at one time, except by delivering through a metal-lined hose extending from the container on the vehicle into a filler pipe of an underground tank installed and maintained under permit from the city.
The city attorney does not disclaim that the ordinance makes it unlawful to distribute or deliver inflammable or explosive substances in closed containers, by means of a wagon or a truck carrying more than five gallons, whether in one container or in several containers.
The court is called upon to decide whether this ordinance, as it is, is a valid exercise of the police power. We are not asked to amend the ordinance or to repeal any of its provisions. There is no occasion for the statement in the majority opinion that the ordinance does not forbid the distribution or delivery of inflammables in closed containers from a truck or wagon carrying more than five gallons. If the ordinance is not valid as it is, and if the question of validity or invalidity of the ordinance in that respect is an issue in the case, we ought to decide it. My opinion is that the ordinance, as it is, is a valid exercise of the police power. It is not at all arbitrary or unreasonable or violative of either the due process or the equal protection *Page 235 
clause of the Constitution, in so far as the ordinance forbids the distribution or delivery of inflammables in closed containers, from a truck or wagon carrying a greater quantity than five gallons.